USDC IN/ND case 3:19-cv-00629-JD-MGG document 11 filed 06/23/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MATTHEW ALAN SCHROCK,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-629-JD-MGG

 OFFICER B. ROMERO, et al.,

               Defendants.

                                 OPINION AND ORDER

       Matthew Alan Schrock, a prisoner at Westville Correctional Facility proceeding

without a lawyer, filed a complaint under 42 U.S.C. § 1983. (ECF 1.) Pursuant to 28

U.S.C. § 1915A, the court must screen the complaint to determine whether it states a

claim for relief. The court must bear in mind that “[a] document filed pro se is to be

liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citation omitted).

       Here, Schrock alleges that the warden at Westville and various employees at that

facility engaged in a racketeering conspiracy in violation of the Racketeer Influence and

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1964(c). Specifically, he claims that he

was found guilty in a prison disciplinary proceeding of assaulting two prison staff

members, and as a result he lost 365 days of earned-time credits and was ordered to pay

$4,600 in medical bills, among other sanctions. He believes that the sanction was

improper, and that staff at the prison had no authority to require him to pay the

medical bills. He asserts that staff involved in the hearing and his appeals, as well as

administrative staff who oversee prison trust fund accounts, have engaged in a RICO
USDC IN/ND case 3:19-cv-00629-JD-MGG document 11 filed 06/23/20 page 2 of 4



conspiracy regarding the “misappropriation” of his money. He seeks return of the

money that has been deducted from his inmate trust account, which he estimates to be

approximately $35.54, permanent injunctive relief preventing the defendants from

engaging in “harassment and illegal interference” with his trust fund account, as well as

punitive and other damages.

       Upon review, it is apparent from the complaint and attachments that Schrock

lost earned-time credits and received a credit-class demotion in the disciplinary

proceeding at issue; thus, he cannot challenge the guilty finding in this civil rights

action, and instead, his remedy is through habeas corpus. See Preiser v. Rodriguez, 411

U.S. 475, 488 (1973); see also Alexander v. Rasmussen, 725 F. App’x 418, 420 (7th Cir. 2018)

(observing that prisoner must use habeas corpus to challenge disciplinary proceeding if

the sanctions imposed “included the loss of good-time credits”). Indeed, court

documents reflect that Schrock filed a federal habeas petition challenging this same

disciplinary proceeding, which remains pending. See Schrock v. Warden, No. 3:19cv121-

PPS-MGG (N.D. Ind. Filed Feb. 21, 2019). His arguments regarding the propriety of the

disciplinary proceeding should be raised in the pending habeas case.

       To the extent Schrock’s allegations survive this barrier, they fail to state a claim

for relief under 18 U.S.C. § 1964(c). The RICO statute provides a civil cause of action for

individuals who are injured by the “(1) conduct (2) of an enterprise (3) through a

pattern (4) of racketeering activity.” Menzies v. Seyfarth Shaw LLP, 943 F.3d 328, 336–37

(7th Cir. 2019) (citations omitted). To plead a pattern of racketeering activity, the

plaintiff must allege a relationship between the predicate acts, as well as a threat of
                                              2
USDC IN/ND case 3:19-cv-00629-JD-MGG document 11 filed 06/23/20 page 3 of 4



continuing activity, known as the “continuity plus relationship” test. Id. The plaintiff

must plead each of these elements to state a claim. Id. The pleading requirement is

“designed to forestall RICO’s use against isolated or sporadic criminal activity, and to

prevent RICO from becoming a surrogate for garden-variety fraud actions properly

brought under state law.” Id. (citations and internal quotation marks omitted).

        Schrock falls far short of pleading any of these elements. He does not plausibly

allege the existence of a racketeering enterprise, a pattern of criminal racketeering

activity, or, indeed, any criminal activity whatsoever. Rather, he describes an individual

dispute regarding whether he should be required to pay the medical bills of staff he was

found guilty of injuring. 1 This is not the type of conduct encompassed within the civil

RICO statute.

        Schrock also references a “due process” violation, without elaborating on the

contours of this claim. Ordinarily, the court should give a pro se litigant an opportunity

to cure his defective pleadings. Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir.

2018); Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). However, the court is not

required to grant leave to amend where such action would be futile. Hukic v. Aurora

Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to deny

leave to amend where . . . the amendment would be futile.”). That is the case here.

Schrock cannot assert a due process claim under 42 U.S.C. § 1983 stemming from the




        1 Schrock refers to the collection of an “unlawful debt,” but under RICO, that means a debt
incurred in connection with gambling activity or that is unenforceable because its terms violate state or
federal usury laws. 18 U.S.C. § 1961(6). The “debt” in this case does not meet either of those definitions.
                                                      3
USDC IN/ND case 3:19-cv-00629-JD-MGG document 11 filed 06/23/20 page 4 of 4



disciplinary proceeding at this stage, as such a claim would necessarily imply the

invalidity of the guilty finding. See Edwards v. Balisok, 520 U.S. 641 (1997); Morgan v.

Schott, 914 F.3d 1115, 1122 (7th Cir. 2019). In effect, such a claim would not accrue until

the guilty finding is vacated. See Morgan, 914 F.3d at 1122. If the guilty finding is

ultimately vacated—and if such action does not result in favorable relief related to the

restitution award—Schrock can return to federal court to assert a due process claim in

connection the restitution award. The case will therefore be dismissed without

prejudice.

       For these reasons, the court:

       (1) DISMISSES this case without prejudice as stated herein; and

       (2) DIRECTS the clerk to close this case.

       SO ORDERED on June 23, 2020

                                                       /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              4
